DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.
Applicant argues, based on a defined longitudinal direction (vertical within the page, as seen in Applicant’s Fig. 3, and which is understood to be parallel with an axial center line of the wafer holder), that Applicant’s claimed “groove” extends “along the longitudinal direction,” whereas Furuta’s groove extends along a transverse direction (horizontal in the page and perpendicular to the longitudinal direction).
The Examiner disagrees with this interpretation.  As understood by the Examiner, Applicant’s groove (112) and Futura’s groove (annotated Fig. 9A, below) are circular grooves that are within a plane that is perpendicular with the longitudinal direction, as defined in Applicant’s arguments.  It is further noted that, even if the Examiner’s understanding of either or both groove configurations is incorrect, Applicant’s groove and Futura’s groove are three-dimensional spaces (defined by structure), and both grooves have dimensions that extend in the longitudinal direction as well as the transverse direction.


Drawings
The drawings were received on 04/22/2021.  These drawings are accepted in relation to the issues objected to in the Office Action dated 01/26/2021.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first fixing member,” and “second fixing member” in claims 24-29 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-30, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the amendments filed 04/22/2021 contain limitations that are not supported by Applicant’s originally disclosed invention.  Claim 1 recites in part, “a groove extending along the longitudinal direction” (the longitudinal direction defined in Applicant’s arguments as being a vertical direction in relation to Applicant’s Fig. 3).  Although Applicant is to further define and claim features that are disclosed in the originally filed drawings, the term “longitudinal” is defined as either “going from the top to the bottom of something” or “running lengthwise,” the amended claim language pertaining to Applicant’s groove is inconsistent with what Applicant has originally disclosed and Applicant’s newly defined longitudinal direction.  Applicant’s newly defined longitudinal direction is consistent with “going from the top to the bottom of something,” but Applicant’s groove (112) appears to be predominately in extending along the longitudinal direction.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-30, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the limitation “a groove extending along the longitudinal direction,” when read in context with Applicant’s arguments filed 04/22/2021, and Applicant defining the longitudinal direction as being vertical within the page of Fig. 3.  As understood by the Examiner, Applicant’s groove (112) doesn’t extend along the longitudinal (vertical) direction (other than a small component), but is circular in nature, and the circle being about a plane that is perpendicular with the longitudinal direction, as defined by Applicant within the filed arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 13-16, 24-30, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al. (US 8,899,650), hereinafter Furuta.
Furuta discloses;
Claim 1 (as best understood by the Examiner). A wafer holder (3), comprising a holder body (13) and a sucker (upper region encircled by 19), wherein the holder body defines a first opening (7) extending along a longitudinal direction of the holder body (identified in annotated Fig. 9A below and in agreement with Applicant’s defined direction as presented in arguments filed 04/22/2021); and the sucker comprises a first skirt (19), wherein the first skirt is located on one side of the holder body and connected to the first opening, a groove (annotated Fig. 9A, below) extending along the longitudinal direction (Furuta’s groove has a dimensional component in the longitudinal direction) is formed at a joint between the first skirt and the first opening, and the groove is located at an outer side of the first skirt (Col. 8-10 and Fig. 1, 6A-6C, and 9A).  
Claim 5. The wafer holder of claim 1, wherein the first skirt has a shape of a truncated cone and the groove is formed in a surface of the holder body and is annular (Fig. 9A).  
Claim 13. The wafer holder of claim 5, wherein the groove comprises a first side wall and a second side wall (annotated Fig. 9A, below), wherein the first side wall is closer to the first opening and the second side wall is farther away from the first opening.  
Claim 14. The wafer holder of claim 13, wherein the first side wall is recessed at a middle position thereof toward the first opening to appear as an annular curved surface (when looking down from above).  
Claim 15. The wafer holder of claim 14, wherein the second side wall is slanted away from the first opening at an angle ranging from 90° to 180° (annotated Fig. 9A, below).
Claim 16. A wafer transfer apparatus, comprising an apparatus body (1) and a plurality of wafer holders of claim 1, wherein the plurality of wafer holders are secured to the apparatus body (Col. 6 and Fig. 6A).  
Claim 24. The wafer transfer apparatus of claim 16, wherein each of the wafer holders further comprises a first fixing member (16 and 17) configured to secure the wafer holder to the apparatus body, and wherein the holder body has a front side (side proximal to 19) on which the first skirt is located and a back side (side proximal to 16) on which the first fixing member is located (Col. 8-10 and Fig. 9A).  
Claim 25. The wafer transfer apparatus of claim 24, wherein the first fixing member comprises a second skirt (16) and a third skirt (17), the second and third skirts both coupled to the holder body, the second skirt surrounding the first opening, the third skirt surrounding the second skirt, the second and third skirts together forming a V-shaped groove (Col. 8-10 and Fig. 9A).  
Claim 26. The wafer transfer apparatus of claim 25, wherein the first fixing member further comprises a bottom surface of the sucker, which is located between the second and third skirts, and wherein when the wafer transfer apparatus is transferring a wafer, the second skirt, the third skirt and the bottom surface of the sucker are pressed against the apparatus body (as exemplified in a similar embodiment through Fig. 6B).  
Claim 27. The wafer transfer apparatus of claim 26, wherein when the wafer transfer apparatus is transferring the wafer, the holder body turns into a flat sheet-shape (as exemplified in a similar embodiment through Fig. 6B).  
Claim 28. The wafer transfer apparatus of claim 26, wherein the apparatus body further comprises suction surfaces (surfaces of 1 which receive 16 and 17) each surrounding a corresponding one of the first holes and a body surface (upper surface of 1), the suction surfaces being lower than the body surface, the suction surfaces each having an annular shape, and wherein when the wafer transfer apparatus is transferring the wafer, the second skirt, the third skirt and the bottom surface of the sucker are pressed 
Claim 29. The wafer transfer apparatus of claim 28, wherein the second skirt pressed against the suction surface has an inner diameter greater than a diameter of a first end, and the third skirt pressed against the suction surface has an outer diameter smaller than an outer diameter of the suction surface (Fig. 9A).  
Claim 30. The wafer transfer apparatus of claim 16, wherein each of the wafer holders is secured to the apparatus body by means of a second fixing member comprising a flange (17), the flange defining a second opening (at bottom ridge of 17) which is aligned with the first opening of the wafer holder and larger in size than the first opening, the flange configured to press the holder body against the apparatus body (Col. 8-10 and Fig. 9A).  
Claim 37. A wafer transfer method, using the wafer transfer apparatus of claim 24, the method comprising: securing the wafer holders to the wafer transfer apparatus by pressing the first fixing members (as exemplified in a similar embodiment through Fig. 6A-6B); positioning the wafer transfer apparatus under a wafer with the wafer holders facing upward and placing a wafer (indirectly) onto first skirts of the wafer holders (Fig. 2A); and evacuating a gas channel (37) in the wafer transfer apparatus and forming a vacuum therein (Col. 3, Ln. 54-67); wherein, the first skirts deform and keep deforming at the grooves which are each formed at an outer side of a bottom of a corresponding one of the first skirts until the wafer comes into contact with wafer supports.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta.
Furuta is silent with regard to;
Claim 2. The wafer holder of claim 1, wherein the first opening is circular and the holder body has a shape of a hollow cylinder; the first opening has a diameter ranging from 8.2 mm to 9.0 mm.  
Claim 4. The wafer holder of claim 2, wherein the holder body has an outer diameter ranging from 13.0 mm to 17.0 mm and a height ranging from 0.4 mm to 0.6 mm.  
Claim 6. The wafer holder of claim 5, wherein the first skirt has an outer diameter ranging from 15.0 mm to 17.0 mm.  
Claim 7. The wafer holder of claim 5, wherein the first skirt has a height ranging from 0.8 mm to 1.6 mm.  
Claim 8. The wafer holder of claim 5, wherein the first skirt has an exterior surface, and an angle between the exterior surface and a top surface of the holder body ranges from 18° to 24°.  
Claim 9. The wafer holder of claim 5, wherein the first skirt has an interior surface, and an angle between the interior surface and a top surface of the holder body ranges from 16° to 23°.  
Claim 10. The wafer holder of claim 5, wherein the groove has a depth ranging from 0.2 mm to 0.3 mm.  
Claim 11. The wafer holder of claim 5, wherein the groove has an inner diameter ranging from 9.8 mm to 10.6 mm.  
Claim 12. The wafer holder of claim 5, wherein the groove has a bottom width ranging from 0.3 mm to 0.5 mm.  
	However, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Furuta’s wafer holder to include the claimed dimensional and angular ranges to best accommodate the wafers intended to be held.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    387
    686
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/RONALD P JARRETT/Primary Examiner, Art Unit 3652